Exhibit 10.5

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby made
and entered into by and among Eagle Shipping International (USA) LLC, a Marshall
Islands limited liability company (“Eagle International”), its parent, Eagle
Bulk Shipping Inc., a Marshall Islands corporation (the “Company”), and Adir
Katzav (“Executive,” and together with the Company and Eagle International, the
“Parties”).

 

WHEREAS, Executive currently serves as Chief Financial Officer and Secretary of
the Company; and Vice President, Secretary, and Chief Financial Officer of Eagle
Shipping LLC;

 

WHEREAS, Executive wishes to resign his employment and all positions that he
holds or has ever held with Eagle International, the Company, Eagle Shipping
LLC, Eagle Bulk Europe GmbH, Eagle Bulk Pte. Ltd, and all of their respective
direct and indirect subsidiaries and affiliates (the “Separation”) effective as
of the Separation Date (as defined below); and

 

WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.

 

NOW, THEREFORE, in consideration of the mutual covenants, commitments, and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

 

1.     Resignation; Notice Period.

 

(a)     Effective as of September 30, 2016 (the “Separation Date”), Executive
hereby resigns from all positions (as an employee, officer, or otherwise) he
holds or has ever held with Eagle International, the Company, Eagle Shipping
LLC, Eagle Bulk Europe GmbH, Eagle Bulk Pte. Ltd, or any of their respective
direct or indirect subsidiaries or affiliates (collectively, the “Eagle
Companies”).

 

(b)     The period commencing on the date Executive receives this Agreement and
terminating on Separation Date shall be the “Notice Period.” The Company
reserves the right, in its sole discretion, to waive the Notice Period by
advancing the Separation Date to an earlier date selected by the Company. During
any portion of the Notice Period not waived by the Company, Executive shall
remain an employee of the Company, and will perform such duties and
responsibilities as the Chief Executive Officer so directs. During the Notice
Period, unless otherwise directed by the Chief Executive Officer, Executive
shall not (i) discuss the separation of his employment with any employees or
business relations of the Eagle Companies, including any banks, vendors,
transfer agents, investors, or other business relations, (ii) report to the
office, or (iii) engage in any business on behalf of the Eagle Companies.
Notwithstanding the foregoing, to the extent so directed by the Chief Executive
Officer, during the Notice Period Executive agrees to (A) continue to perform
his duties as Chief Financial Officer, (B) transition his knowledge,
responsibilities, and duties to other employees of the Eagle Companies, and (C)
perform other or different duties as the Company deems appropriate.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     As promptly as possible following the date Executive receives this
Agreement and no later than the Separation Date, Executive shall provide Eagle
International with a list of the contact information for all banks, vendors,
transfer agents, and other business relations utilized by Executive on behalf of
the Eagle Companies. Such list shall include all relevant details for such
banks, vendors, transfer agents, and other business relations, including any
applicable points of contract, phone numbers, account numbers, email addresses,
websites, login information, and passwords used by Executive on behalf of the
Eagle Companies.

 

2.     Payments And Separation Benefits.

 

(a)     Final Pay. On the next regular payroll date following the Separation
Date, Executive will receive a lump sum payment of all unpaid salary accrued
through the Separation Date, and all accrued unused vacation pay, in each case
minus applicable withholdings and deductions (the “Final Pay”).

 

(b)     Expense Reimbursement. Upon Executive’s submission of adequate
documentary evidence reasonably satisfactory to Eagle International, Executive
shall receive reimbursement for all reasonable and necessary out-of pocket
expenses properly incurred in the performance of his duties on behalf of Eagle
International, subject to, and consistent with, Eagle International’s policies
for expense payment and reimbursement. The Company will pay the cost of the
Executive’s legal fees incurred in connection with the negotiation and execution
of this Agreement, up to a cap of five thousand dollars ($5,000), after the
Post-Employment Release Effective Date (as defined in Exhibit A) upon
Executive’s submission of reasonable supporting documentation to the Company.

 

(c)     Separation Benefits.

 

(i)     Subject to the Post-Employment Release attached as Exhibit A
(the “Post-Employment Release”) being signed no sooner than October 1, 2016, and
becoming effective and binding on the Post-Employment Release Effective Date,
and in exchange for the promises, covenants, releases, and waivers set forth in
this Agreement, Executive will be entitled to receive the following separation
benefits.

 

(A)     The Company shall provide Executive with severance pay in the total
amount of four hundred thousand dollars ($400,000), minus applicable
withholdings and deductions. Such severance pay amount shall be payable over a
period of twelve (12) months in equal bi-monthly installments corresponding to
the Company’s regularly scheduled payroll dates, beginning no later than the
Company’s second regularly scheduled payroll date following the date that is
thirty (30) days following the date of this Agreement, subject to the earlier
occurrence of the Post-Employment Release Effective Date.

 

(B)     To the extent Executive timely elects COBRA continuation coverage, the
Company shall pay for the cost of Executive’s applicable premium for such
coverage for the twelve (12) months period following the Post-Employment Release
Effective Date.

 

(C)     To the extent permitted under its policy, the Company shall continue
Executive’s ArmadaCare coverage and shall pay for the cost of Executive’s
applicable premium for such coverage for twelve (12) months period following the
Post-Employment Release Effective Date.

 

 
 

--------------------------------------------------------------------------------

 

 

(D)     In consideration for the cancellation of any and all equity rights or
awards that Executive holds, other than Executive’s direct free and clear
holding of the Company common stock or warrants not subject to vesting
requirements, as of the Separation Date, including, without limitation, any
unvested restricted shares, any unexercised stock options, and any unexercised
warrants, including, without limitation, under the Company’s 2014 Equity
Incentive Plan and the Company’s prepackaged reorganization plan, the Company
shall provide Executive with a payment equal to thirty three thousand dollars
($33,000) (which represents the value, at a price of $8 per share, of
Executive’s 4,125 unvested restricted stock award shares that would otherwise
have vested in equal installments on October 15, 2016, October 15, 2017, and
October 15, 2018), minus applicable withholdings and deductions. Such additional
payment shall be payable in a cash lump sum no later than the Company’s second
regularly scheduled payroll date following the date that is thirty (30) days
following the date of this Agreement, subject to the earlier occurrence of the
Post-Employment Release Effective Date. As necessary, the Company will assist
Executive in filing or amending any Form 4 that may be required as a result of
the foregoing.

 

(E)     The payments provided to Executive pursuant to Section 2(c)(i)(A),
Section 2(c)(i)(B), Section 2(c)(i)(C), and Section 2(c)(i)(D) do not represent
any admission or concession by the Eagle Companies that such payments are owed
to Executive under any agreement or otherwise. Executive acknowledges and agrees
that if the Post-Employment Release becomes effective and binding on the
Post-Employment Release Effective Date in accordance with its terms, then (X)
the Company’s obligations under Section 2(c)(i)(A), Section 2(c)(i)(B), Section
2(c)(i)(C), and Section 2(c)(i)(D) will be in full force and effect, (Y) Eagle
International’s obligation under Section 2(c)(ii) shall be null and void and of
no force or effect, and (Z) the remainder of the Agreement (other than Section
2(c)(ii)) shall remain fully binding, enforceable, and irrevocable.

 

(ii)     In the event that the Parties execute this Agreement, but the
Post-Employment Release does not become effective and binding on the
Post-Employment Release Effective Date in accordance with its terms (either
because (A) Executive fails to timely execute the Post-Employment Release within
the Post-Employment Release Review Period (as defined in the Post-Employment
Release) or (B) Executive timely executes the Post-Employment Release but then
timely revokes the Post-Employment Release in accordance with its terms), then
Executive acknowledges and agrees that (X) the Company’s obligations under
Section 2(c)(i)(A), Section 2(c)(i)(B), Section 2(c)(i)(C), and Section
2(c)(i)(D) shall be null and void, (Y) Eagle International instead shall pay
Executive a lump sum amount equal to $25,000 (minus applicable withholdings and
deductions) within ten (10) business days after the expiration of the
Post-Employment Release Review Period; and (Z) the remainder of this Agreement
(other than Section 2(c)(i)(A), Section 2(c)(i)(B), Section 2(c)(i)(C), and
Section 2(c)(i)(D)) shall remain in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     General Release.

 

(a)     Executive hereby voluntarily, knowingly, and willingly releases and
forever discharges each and all of the Eagle Companies; each and all of the
Eagle Companies’ respective predecessors, successors, assigns, affiliates, and
direct and indirect equityholders (collectively, with the Eagle Companies, the
“Eagle Entities”); each and all of the Eagle Entities’ respective past, present,
and future affiliates, direct and indirect equityholders, officers, directors,
managers, partners, principals, members, employees, attorneys, agents, insurers,
divisions, and representatives (collectively, with the Eagle Entities, the
“Eagle Parties”); and each and all of the Eagle Parties’ respective past,
current, and future heirs, executors, administrators, and all other persons and
entities claiming by, through, or under any of the foregoing (collectively, with
the Eagle Parties, the “Eagle Releasees”), from and against any and all charges,
complaints, claims, promises, agreements, controversies, liabilities, or causes
of action whatsoever (collectively, “Claims”) that Executive or any of his past,
present, or future successors, assigns, affiliates, attorneys, agents, insurers,
representatives, heirs, executors, administrators, or any other persons or
entities claiming by, through, or under any of the foregoing (collectively, with
Executive, the “Executive Releasors”) ever had, now have, or hereafter can,
shall, or may have against any of the Eagle Releasees by reason of any matter,
cause, or thing whatsoever arising on or prior to the Effective Date (as defined
below) (and through the Post-Employment Release Effective Date if and only if
the Post-Employment Release becomes effective and binding on the Post-Employment
Release Effective Date in accordance with its terms), whether such Claims are
known to the Executive Releasors or unknown to them, whether they are vested or
contingent, whether they are suspected or unsuspected, and whether they are
apparent, concealed, or hidden, arising from the beginning of the world through
the Effective Date (and through the Post-Employment Release Effective Date if
and only if the Post-Employment Release becomes effective and binding on the
Post-Employment Release Effective Date in accordance with its terms) based on
any matter or thing, including, without limitation, Executive’s employment with,
or termination from, Eagle International; his other service to, or any type
and/or kind of other relationship whatsoever with, any of the Eagle Entities, or
the termination of such service or relationship; including, without limitation,
any Claims arising under federal, state, foreign, or local laws or ordinances
pertaining to employment, including but not limited to (i) any and all Claims
arising under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1866; the Civil Rights Act of 1991; the Americans With Disabilities Act of 1990;
the Family and Medical Leave Act; the Fair Labor Standards Act; the Employee
Retirement Income Security Act of 1974; the Vietnam Era Veterans Readjustment
Act of 1974; the Immigration Reform and Control Act of 1986; the Labor
Management Relations Act; the National Labor Relations Act; the Occupational
Safety and Health Act; the Equal Pay Act; the Rehabilitation Act of 1973; the
Uniformed Services Employment and Reemployment Rights Act; the Worker Adjustment
and Retraining Notification Act; the New York State WARN Act; the Sarbanes-Oxley
Act of 2002; the Dodd-Frank Act; the Internal Revenue Code of 1986; Article 15
of the Executive Law of the State of New York (Human Rights Law); the New York
City Human Rights Law; the New York Labor Law; the New York Earned Sick Time
Act; the New York Wage Theft Protection Act; the Connecticut Family and Medical
Leave Act; the Connecticut Fair Employment Practices Act; Connecticut's
whistleblower law; Connecticut's free speech law; Connecticut's minimum wage and
wage payment laws; the anti-retaliation provision of Connecticut's workers'
compensation statute; and all applicable amendments to each of the foregoing
acts and laws; (ii) any and all Claims under any other federal, state, foreign,
or local labor laws, wage and hour laws, or employee relations and/or fair
employment practices laws (except the Age Discrimination in Employment Act of
1967 (“ADEA”) or the Older Workers Benefit Protection Act (“OWBPA”), which are
addressed separately in the Post-Employment Release); (iii) any and all Claims
under any public policy, including any whistleblower laws or protections; (iv)
any and all tort or quasi-contractual Claims, including but not limited to any
Claims for misrepresentation, defamation, tortious interference with contract,
restitution, promissory estoppel, conversion, replevin, invasion of privacy,
prima facie tort, defamation, libel, slander, or quantum meruit; (v) any and all
Claims for compensation, wages, commissions, bonuses, royalties, stock options,
deferred compensation, equity, other monetary or equitable relief, vacation,
personal or sick time, other fringe benefits, attorneys’ fees, or any tangible
or intangible property of Executive’s that remains with any of the Eagle
Releasees; (v) any and all Claims for harassment, retaliation, or discrimination
on the basis of sex, affectional or sexual orientation, gender identity or
expression, medical condition, including genetic predisposition or carrier
status, atypical hereditary cellular or blood trait, genetic information, race,
creed, color, national origin, ancestry, marital status, domestic partner
status, familial status, religion, mental or physical disability, perceived
disability, AIDS or HIV status, veteran status, or non-work activities; (vi) any
and all Claims under any written or oral contract, or explicit or implied
agreement, or any modification thereof, including but not limited to all Claims
under the Company’s 2014 Equity Incentive Plan, the Company’s prepackaged
reorganization plan, or any other incentive, equity, stock, option, or warrant
plan, any restricted stock award, equity award, option award, or warrant award
agreements, and any policies, agreements, understandings, or promises; and (vii)
any and all other Claims that could have been brought by any of the Executive
Releasors under any law, equitable theory, public policy, or other source,
except that Executive does not waive or release (A) any Claims to enforce the
terms of this Agreement, (B) any rights Executive otherwise would have to
indemnification (if any) under any applicable bylaw, insurance policy, or law,
(C) any Claims under the ADEA or OWBPA (which are addressed separately in the
Post-Employment Release), or (D) any Claims that cannot be released under
applicable law (collectively (A) through (D) in this clause (ii), the “Executive
Excepted Claims”).

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Executive represents and warrants that as of the Effective Date no
Executive Releasor has filed a lawsuit against any of the Eagle Releasees in any
court. Executive also hereby (i) represents and warrants that no Executive
Releasor will initiate or cause to be initiated on its behalf any court
proceeding with respect to any Claims other than the Excepted Claims or will
participate in any such proceeding, in each case, except as required by law and
(ii) agrees to pay all costs (including actual attorneys’ fees and expenses and
court costs) incurred by any Eagle Releasee in the event that any Executive
Releasor institutes any lawsuit against any Eagle Releasee in breach of this
Section 3.

 

(c)     Notwithstanding the above, and subject to the terms and conditions of
the Post-Employment Release (after the Post-Employment Release Effective Date),
nothing in this Section 3 shall prevent Executive from (i) filing a charge with
the Equal Employment Opportunity Commission (the “EEOC”) or any other government
agency or participating in any EEOC or other agency investigation; provided that
Executive may not receive any relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ or experts’ fees, costs,
and/or disbursements) as a consequence of either any charge filed with the EEOC
or any litigation arising out of an EEOC charge (except, unless and until the
Post-Employment Release Effective Date, any charge or litigation pursuing claims
solely under the ADEA and/or OWBPA); or (ii) enforcing any of the Executive
Excepted Claims or initiating any proceeding in connection with such Executive
Excepted Claims.

 

(d)     Executive acknowledges and agrees that this Section 3 is an essential
and material provision of this Agreement and that the Company and Eagle
International would not enter into this Agreement but for Executive’s assent to
this provision.

 

4.     Company’s Release.

 

(a)     Each of the Company and Eagle International hereby voluntarily,
knowingly, and willingly releases and forever discharges each and all of
Executive and his heirs, administrators, and executors (collectively, the
“Executive Releasees”) from and against any and all Claims that any of the Eagle
Releasees (other than stockholders of the Company and each and all of their
respective past, current, and future heirs, executors, administrators, and all
other persons and entities claiming by, through, or under any of the foregoing)
(collectively, the “Eagle Releasors”) ever had, now have, or hereafter can,
shall, or may have against any of the Executive Releasees by reason of any
matter, cause, or thing whatsoever arising prior to the Effective Date (and
through the Post-Employment Release Effective Date if and only if the
Post-Employment Release becomes effective and binding on the Post-Employment
Release Effective Date in accordance with its terms), whether such Claims are
known to the Eagle Releasors or unknown to them, whether they are vested or
contingent, whether they are suspected or unsuspected, and whether they are
apparent, concealed, or hidden, arising from the beginning of the world through
the Effective Date (and through the Post-Employment Release Effective Date if
and only if the Post-Employment Release becomes effective and binding on the
Post-Employment Release Effective Date in accordance with its terms) based on
any matter or thing, including, without limitation, including, without
limitation, any Claims arising under federal, state, foreign, or local laws or
ordinances pertaining to employment, including but not limited to (i) any and
all Claims arising under any statute, regulation, or ordinance; (ii) any and all
Claims under any public policy; (iii) any and all tort or quasi-contractual
Claims, including but not limited to any Claims for misrepresentation,
defamation, tortious interference with contract, restitution, promissory
estoppel, conversion, replevin, invasion of privacy, prima facie tort,
defamation, libel, slander, or quantum meruit; (iv) any and all Claims under any
written or oral contract, or explicit or implied agreement, or any modification
thereof, including but not limited to all Claims under any restricted stock
award or option award agreements, and any policies, agreements, understandings,
or promises (except as otherwise explicitly provided herein); and (v) any and
all other Claims that could have been brought by any of the Eagle Releasors
under any law, equitable theory, public policy, or other source, except that the
Company and Eagle International do not waive or release (A) any Claims to
enforce the terms of this Agreement, (B) any Claims that cannot be released
under applicable law, or (C) any Claims relating to Executive’s fraud or
criminal activity (collectively, the “Eagle Excepted Claims”).

 

(b)     Each of the Company and Eagle International hereby (i) represents and
warrants that no Eagle Releasor will initiate or cause to be initiated on its or
their behalf any court proceeding or arbitration with respect to any Claims
other than the Eagle Excepted Claims or will participate in any such proceeding,
in each case, except as required by law; (ii) waives any right any Eagle
Releasor may have to any monetary relief arising out of any such action or any
proceeding initiated by or conducted before the Equal Employment Opportunity
Commission; and (iii) agrees to pay all costs (including actual attorneys’ fees
and expenses and court costs) incurred by any Executive Releasee in the event
that any Eagle Releasor institutes any legal suit, action or proceeding against
any Executive Releasee in breach of this Section 4.

 

(c)     Notwithstanding the above, nothing in this Section 4 shall prevent the
Eagle Releasors from enforcing any of the Eagle Excepted Claims or initiating
any proceeding in connection with such Eagle Excepted Claims.

 

(d)     Each of the Company and Eagle International acknowledges and agrees that
this Section 4 is an essential and material provision of this Agreement and that
the Executive would not enter into this Agreement but for their assent to this
provision.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Confidentiality. Executive acknowledges that as an employee of the Eagle
Companies, he was exposed to and had access to considerable Confidential
Information (as defined below) of the Eagle Companies. Executive agrees that he
will not share, divulge, utilize, or disclose any such Confidential Information,
for any reason, on or following the Separation Date. For purposes of this
Agreement, “Confidential Information” shall mean any and all nonpublic
information related to the following: (a) intellectual property and proprietary
rights of any of the Eagle Entities, (b) computer codes or instructions
(including source and object code listings, program logic algorithms,
subroutines, modules or other subparts of computer programs and related
documentation, including program notation), computer processing systems and
techniques, all computer inputs and outputs (regardless of the media on which
stored or located), hardware and software configurations, designs, architecture,
interfaces, passwords, access information, and related information with respect
to computer programs and sites relating to the Eagle Companies, their banks,
clients, transfer agents, vendors, and other business relations, (c) business
research, studies, procedures and costs, (d) financial and accounting data, (e)
distribution methods, (f) marketing data, methods, plans and efforts, (g) the
terms of contracts and agreements with customers, contractors, and suppliers,
(h) information about actual, contemplated, or potential transactions, (i) the
needs and requirements of, and the Eagle Companies’ course of dealing with,
actual or prospective customers, contractors and suppliers, (j) personnel
information, (k) customer and vendor credit information, and (l) any information
received from third parties that is subject to obligations of non-disclosure or
non-use. In accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
and other applicable law, nothing in this Agreement, any other agreement between
Executive and any of the Eagle Companies, or any policy of the Eagle Companies
shall prevent Executive from, or expose Executive to criminal or civil liability
under federal or state trade secret law for, (i) directly or indirectly sharing
any Eagle Company trade secrets or other Confidential Information (except
information protected by any Eagle Party’s attorney-client or work product
privilege) with an attorney or with any federal, state, or local government
agencies, regulators, or officials, for the purpose of investigating or
reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Eagle Companies, or (ii) disclosing any Eagle
Company trade secrets in a filing in connection with a complaint or other
document filed in a lawsuit or other proceeding, provided that the filing is
made under seal. Further, nothing herein shall prevent Executive from (A)
responding to a lawful subpoena or legal process (in compliance with Section 15
of this Agreement); (B) sharing this Agreement or other information with
Executive's attorney; (C) sharing information about this Agreement with
Executive's spouse, accountant, or financial advisor so long as Executive
ensures that such parties maintain the strict confidentiality of this Agreement;
or (D) apprising any future employer or other person or entity to which
Executive provides services of Executive's continuing obligations to the Eagle
Companies under this Agreement.

 

6.     Non-Solicitation. In exchange for the consideration provided to Executive
under this Agreement, including but not limited to the severance pay provided
under Section 2 hereof, Executive agrees that until the twelve (12) month
anniversary after the Separation Date, neither Executive nor any other person,
partnership, corporation or other entity acting with Executive’s assistance,
encouragement, or support will directly or indirectly, (a) solicit or induce or
attempt to solicit or induce any employee, agent, or consultant to terminate or
reduce his or her relationship with any of the Eagle Entities, (b) solicit,
recruit, hire, or retain any person who is, or within the previous six (6) month
period was, an employee, agent, or consultant of any of the Eagle Entities, (c)
take any action intended to interfere with or disrupt the relationship,
contractual or otherwise, between any of the Eagle Entities, on the one hand,
and any customer, supplier, lessor, lessee, broker, or employee, or any other
person or entity that has a business relationship with any of the Eagle
Entities, on the other hand, or (d) aid, assist, direct, or encourage any other
person or entity to do any of the foregoing.

 

7.     Mutual Non-Disparagement.

 

(a)     Except as otherwise provided herein, Executive agrees that Executive
will not, whether in private or in public, whether directly or indirectly, make,
publish, encourage, ratify, or authorize (or assist any other person or entity
in making or publishing) any statements that in any way defame, criticize,
malign, impugn, or disparage any of the Eagle Releasees. Executive also agrees
that he will not publicly comment on or discuss any of the Eagle Releasees with
any media source or outlet (whether negatively or otherwise), including but not
limited to any reporters, bloggers, websites (including, without limitation, on
any social media), weblogs, newspapers, magazines, television stations or
productions, radio stations, news organizations, news outlets, or publications,
or in any movie, book, or theatrical production, nor will Executive publicize
any material related to any of the Eagle Releasees.

 

(b)     The Company shall instruct its Board of Directors and Officers not to
make, cause to be made, publish, ratify or endorse any statements, whether in
private or in public, whether directly or indirectly, that in any way defame,
criticize, malign, impugn, or disparage the Executive.

 

(c)     Nothing in this Section 7 shall prevent any truthful statements required
by law or regulation, to any regulator, governmental entity, or court of
competent jurisdiction, or in any deposition, subpoena, or similar legal
testimony.

 

 
 

--------------------------------------------------------------------------------

 

 

8.     Executive’s Acknowledgment of Consideration. Executive acknowledges and
agrees that (a) other than the consideration set forth in Section 2 above, he
has received all salary, benefits, bonuses, incentive payments, equity, options,
restricted stock, reimbursements, vacation pay, sick pay, personal day pay, paid
time off, and other compensation, benefits, perquisites, or other things of
value of any kind (collectively, “Compensation”) due to him in connection with
his employment with, service to, other relationship with, and/or separation from
the Eagle Entities, (b) the consideration described in Section 2 is in full
discharge of any and all Claims, liabilities, and obligations that any of the
Eagle Releasees have to Executive, monetarily or otherwise, and (c) except as
expressly described in this Agreement, Executive will not receive any
Compensation arising out of or related to his employment with, service to,
and/or separation from any of the Eagle Entities.

 

9.     Executive’s Representations. Executive acknowledges that the Company has
asked him to share any and all information he may possess regarding the Eagle
Companies’ compliance with all governing laws and regulations, including but not
limited to their compliance with governing trade regulations, or any lack of
compliance therewith. Executive represents and warrants that he has shared all
of the information he knows regarding such issues, and that he is not aware of
any instances of non-compliance other than what he has shared with the Chief
Executive Officer of the Company.

 

10.     Assistance, Cooperation, Future Litigation. Executive agrees that he
will cooperate reasonably, without further compensation, with the Eagle Entities
in connection with (a) any existing or future threatened or actual legal action
or government investigation involving any of the Eagle Entities, whether
regulatory, administrative, civil, or criminal in nature, in which and to the
extent any Eagle Entity reasonably requests his cooperation, (b) any business or
factual issues regarding the Eagle Entities about which he has relevant
information, and (c) the transitioning of Executive’s duties and
responsibilities, including with respect to the finalization of financial
statements for the third quarter of 2016. Executive’s cooperation hereunder
shall be subject to reasonable accommodations to his schedule and will not
unduly interfere with his personal or business pursuits. Eagle International
will reimburse Executive for his reasonable, pre-approved in writing out of
pocket travel-related expenses incurred in connection with such cooperation upon
receipt of appropriate documentation of such expenses.

 

11.     No Admission of Liability. Nothing herein will be deemed or construed to
represent an admission by Executive, the Company, Eagle International, or any of
the Eagle Parties of any violation of law or other wrongdoing of any kind
whatsoever.

 

12.     Third Party Beneficiaries. The Eagle Releasees are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Eagle Releasees hereunder. Except and to the extent set forth in the
previous sentence, this Agreement is not intended for the benefit of any person
or entity other than the Parties, and no such other person or entity will be
deemed to be a third-party beneficiary hereof.

 

13.     Notices. All notices, consents, waivers, and other communications
required or permitted by this Agreement must be in writing and will be deemed
given to a Party when: (a) delivered to the appropriate address by overnight
delivery via UPS or FedEx (as confirmed by such overnight carrier) or (b) sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment, in each case to the following addresses, facsimile numbers, or e-mail
addresses and marked to the attention of the Party (by name or title) designated
below (or to such other address, facsimile number, or e-mail address as a Party
may hereafter designate by written notice to the other Parties):

 

If to the Company or Eagle International:

 

Eagle Bulk Shipping Inc.

Eagle Shipping International (USA) LLC

c/o Akin Gump Strauss Hauer & Feld, LLP

One Bryant Park

New York, NY 10036

Attention: Richard Rabin

Telephone: 212-872-1086

Email: rrabin@akingump.com

Facsimile: 212-872-1002

 

If to Executive:

 

Adir Katzav

 

 
 

--------------------------------------------------------------------------------

 

 

14.     Governing Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws of the State of Connecticut, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of Connecticut. Disputes arising under this Agreement shall be
resolved in a court of appropriate jurisdiction in Stamford, Connecticut.

 

15.     Protection of Confidential Information. Except as otherwise provided
herein, but without limiting the obligations set forth in Section 5, Executive
agrees that if he receives a subpoena, document request, information request,
interrogatory, or any other legal process that will or may require Executive to
disclose any Confidential Information, Executive will immediately notify the
Company’s Chief Executive Officer of such fact, in writing, and provide a copy
of such subpoena, document request, information request, interrogatory, or other
legal process, and shall thereafter cooperate with the Company in any lawful
response to such subpoena, document request, information request, interrogatory,
or legal process as the Company may request.

 

16.     Entire Agreement/Construction. This Agreement (including the
Post-Employment Release) constitutes the complete and entire agreement and
understanding of the Parties with respect to the Executive’s employment with,
service to, other relationship with, and/or separation from the Eagle Entities,
and supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto.
The language used in this Agreement will be deemed to be the language mutually
chosen by the Parties to reflect their mutual intent, and no doctrine of strict
construction will be applied against any Party. For purposes of this Agreement,
the connectives “and,” “or,” and “and/or” shall be construed either
disjunctively or conjunctively as necessary to bring within the scope of a
sentence or clause all subject matter that might otherwise be construed to be
outside of its scope.

 

17.     Return of Company Property. Executive represents and warrants that he
has returned all property of the Eagle Entities within his possession,
accessibility or control, including (without limitation) all keys, credit cards
(without further use thereof), Smartphones, cell phones, computers, PDA’s and
all other items belonging to the Company, and copies of all Confidential
Information belonging to the Eagle Entities.

 

18.     Severability. If any provision of this Agreement is determined to be
unenforceable as a matter of governing law, a reviewing court of appropriate
jurisdiction shall have the authority to “blue pencil” or otherwise modify such
provision so as to render it enforceable while maintaining the Parties’ original
intent (as reflected herein) to the maximum extent possible. Each provision of
this Agreement is severable from the other provisions hereof, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.

 

19.     Counterparts. This Agreement may be executed in separate counterparts,
each of which will be deemed to be an original and all of which taken together
will constitute one and the same agreement. Facsimile, PDF, and other true and
accurate copies of this Agreement shall have the same force and effect as
originals hereof.

 

20.     Effective Date. Except as otherwise expressly provided herein, this
Agreement will become binding, effective, enforceable, and irrevocable (except
as provided in Section 2 hereof) upon the date it is executed by all of the
Parties hereto (the “Effective Date”) and will remain effective regardless of
whether the Post-Employment Release is executed and/or timely revoked. The
Post-Employment Release will become effective, binding and irrevocable on the
Post-Employment Release Effective Date.

 

21.     Successors and Assigns. The Parties’ obligations hereunder will be
binding upon their successors and assigns. The Parties’ rights will inure to the
benefit of, and be enforceable by, any of the Parties’ respective successors and
assigns, and the rights of the Eagle Releasees will inure to the benefit of, and
be enforceable by, any of the Eagle Releasees’ respective successors and
assigns. The Company or Eagle International may assign all rights and
obligations of this Agreement to any successor in interest to the assets of such
Party. In the event that the Company or Eagle International is dissolved, all
obligations of the Company or Eagle International, as applicable, under this
Agreement will be provided for in accordance with applicable law.

 

22.     Amendments and Waivers. This Agreement may not be amended, nor may any
provision hereof be modified or waived, except by an agreement in writing duly
executed by Executive, on the one hand, and the Chief Executive Officer of the
Company, on the other hand. The failure of either Party at any time to require
performance by the other Party of any provision hereof shall in no way preclude
such Party from requiring performance by such other Party of such provision at
any time; shall not be deemed a waiver of any subsequent breach of such
provision; and shall not be construed as a waiver of any of the other terms,
conditions, or obligations of such other Party hereunder. No waiver by any Party
of the breach of any provision hereof shall be taken or held to be a waiver of
any subsequent breach of such provision or as a waiver of the provision itself
or of any of the other terms, conditions, or obligations of this Agreement.

 

23.     Headings. The headings of the Sections and subsections of this Agreement
are for purposes of convenience only, and will not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

[Remainder of Page Intentionally Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
General Release effective as of the date it is executed by all of the Parties as
set forth below.

 

 

 

 

 

EAGLE BULK SHIPPING INC.

 

  

 

By: /s/ Gary Vogel               
Name: Gary Vogel
Title: Chief Executive Officer

 

Date: September 29, 2016          

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

By: /s/ Gary Vogel               
Name: Gary Vogel
Title: Chief Executive Officer

 

Date: September 29, 2016          

 

 

EXECUTIVE

 

  

/s/ Adir Katzav               

Adir Katzav

 

 

Date: 9/28/2016             





 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Post-Employment Release

 

In exchange for the benefits and other consideration provided to Adir Katzav
(“Executive”) under the Separation Agreement and General Release among Eagle
Bulk Shipping Inc. (the “Company”), Eagle Shipping International (USA) LLC
(“Eagle International”), and Executive (the “Agreement”), to which this
Post-Employment Release is an Exhibit, and as a precondition to Executive’s
receipt of the consideration set forth in Section 2(c)(i)(A), Section
2(c)(i)(B), Section 2(c)(i)(C), and Section 2(c)(i)(D) of the Agreement,
Executive hereby agrees as follows. All capitalized terms utilized in this
Post-Employment Release but not defined herein shall have the same meanings
ascribed to them in the Agreement.

 

1.     Executive hereby voluntarily, knowingly, and willingly releases and
forever discharges each and all of the Eagle Companies; each and all of the
Eagle Companies’ respective predecessors, successors, assigns, affiliates, and
direct and indirect equityholders (collectively, with the Eagle Companies, the
“Eagle Entities”); each and all of the Eagle Entities’ respective past, present,
and future affiliates, direct and indirect equityholders, officers, directors,
managers, partners, principals, members, employees, attorneys, agents, insurers,
divisions, and representatives (collectively, with the Eagle Entities, the
“Eagle Parties”); and each and all of the Eagle Parties’ respective past,
current, and future heirs, executors, administrators, and all other persons and
entities claiming by, through, or under any of the foregoing) (collectively,
with the Eagle Parties, the “Eagle Releasees”), from and against any and all
charges, complaints, claims, promises, agreements, controversies, liabilities,
or causes of action whatsoever (collectively, “Claims”) that Executive or any of
his past, present, or future successors, assigns, affiliates, attorneys, agents,
insurers, representatives, heirs, executors, administrators, or any other
persons or entities claiming by, through, or under any of the foregoing
(collectively, with Executive, the “Executive Releasors”) ever had, now have, or
hereafter can, shall, or may have against any of the Eagle Releasees by reason
of any matter, cause, or thing whatsoever arising on or prior to the
Post-Employment Release Effective Date (as defined below), whether such Claims
are known to the Executive Releasors or unknown to them, whether they are vested
or contingent, whether they are suspected or unsuspected, and whether they are
apparent, concealed, or hidden, arising from the beginning of the world through
the Post-Employment Release Effective Date, based on any matter or thing,
including, without limitation, Executive’s employment with, or termination from,
Eagle International; his other service to, or any type and/or kind of other
relationship whatsoever with, any of the Eagle Entities, or the termination of
such service or relationship, to the extent such Claims arise under the Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq., or
the Older Workers Benefit Protection Act (“OWBPA”). Executive represents and
warrants that no Executive Releasor has filed any Claim arising under the ADEA
or the OWBPA against any of the Eagle Releasees before any local, state,
federal, or foreign agency, court, or other body. Executive hereby (i)
represents and warrants that no Executive Releasor will initiate or cause to be
initiated on Executive’s behalf any lawsuit with respect to any Claim arising
under the ADEA or the OWBPA and (ii) agrees to pay all costs (including actual
attorneys’ fees and expenses and court costs) incurred by any Eagle Releasee in
the event that any Executive Releasor institutes any lawsuit against any Eagle
Releasee in breach of this Post-Employment Release. For the avoidance of doubt,
nothing in this Post-Employment Release shall be read to prevent Executive from
filing a charge with the Equal Employment Opportunity Commission (the “EEOC”) or
any other government agency or participating in any EEOC or other agency
investigation; provided that Executive may not receive any relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys’ or
experts’ fees, costs, and/or disbursements) as a consequence of any charge filed
with the EEOC and/or any litigation arising out of an EEOC charge.

 

2.     In accordance with the ADEA and the OWBPA, Executive understands that his
release of Claims in this Post-Employment Release is subject to the following
special procedures: Executive may not execute this Post-Employment Release
before October 1, 2016, and Executive has twenty-one (21) days from October 1,
2016, to consider the provisions of the Agreement and this Post-Employment
Release and execute this Post-Employment Release (the “Post-Employment Release
Review Period”). To the extent Executive executes this Post-Employment Release
prior to the end of this Post-Employment Release Review Period, Executive hereby
knowingly and voluntarily waives the remainder of this twenty-one (21) day
period.

 

3.     By signing below, Executive acknowledges and agrees that he (i) has
carefully read and fully understands all of the provisions of this
Post-Employment Release; (ii) knowingly and voluntarily agrees to all of the
terms and conditions set forth in this Post-Employment Release; (iii) knowingly
and voluntarily agrees to be legally bound by this Post-Employment Release; (iv)
has been advised to consult with an attorney prior to executing this
Post-Employment Release; (v) has full power to release the Claims under
Paragraph 1 of this Post-Employment Release; and (vi) has not assigned or
otherwise transferred any such Claims to any other individual or entity.

 

4.     If Executive executes this Post-Employment Release, he acknowledges that
he will have seven (7) days from the date he executes this Post-Employment
Release to revoke this Post-Employment Release by providing written notice of
such revocation to the Company’s outside counsel, Richard J. Rabin, by email
(with “read” receipt), facsimile (with proof of successful transmission), or
overnight delivery (via UPS or FedEx, with confirmation of delivery as confirmed
by such carrier), at the following address: Richard J. Rabin, Akin Gump,
Strauss, Hauer, & Feld LLP, One Bryant Park, New York, New York, 10036, (tel.)
212.872.1086, (fax) 212.872.1002, (email) rrabin@akingump.com. If Executive does
not revoke this Post-Employment Release within seven (7) days of the date he
timely executes it, this Post-Employment Release will become fully binding,
effective, enforceable, and irrevocable on the eighth (8th) calendar day after
the day Executive executes this Post-Employment Release (the “Post-Employment
Release Effective Date”).

 

 
 

--------------------------------------------------------------------------------

 

 

5.     For avoidance of doubt, should Executive fail to timely execute this
Post-Employment Release as provided in Paragraph 2 of this Post-Employment
Release, or should Executive timely revoke this Post-Employment Release after
executing it, then (A) the Company’s obligations under Section 2(c)(i)(A),
Section 2(c)(i)(B), Section 2(c)(i)(C), and Section 2(c)(i)(D) of the Agreement
shall be null and void and of no force or effect, (B) Executive shall instead
receive the payment set forth in Section 2(c)(ii) of the Agreement, and (C) the
remainder of the Agreement (other than Section 2(c)(i)(A), Section 2(c)(i)(B),
Section 2(c)(i)(C), and Section 2(c)(i)(D) of the Agreement) shall remain fully
binding, enforceable, and irrevocable. For further avoidance of doubt, should
Executive timely execute this Post-Employment Release and not timely revoke it,
(X) the Company’s obligations under Section 2(c)(i)(A), Section 2(c)(i)(B),
Section 2(c)(i)(C), and Section 2(c)(i)(D) of the Agreement will be in full
force and effect, (Y) Eagle International’s obligation under Section 2(c)(ii)
shall be null and void and of no force or effect, and (Z) the remainder of the
Agreement (other than Section 2(c)(ii) of the Agreement) shall remain fully
binding, enforceable, and irrevocable.

 

6.     This Post-Employment Release shall be part of the Agreement and, on and
after the Post-Employment Release Effective Date, may be enforced in accordance
with the terms of the Agreement. Executive understands that once the Agreement
becomes effective, it will remain effective and irrevocable regardless of
whether this Post-Employment Release is executed and/or timely revoked.

 

     *          *          *          *          *          *

 

 

EXECUTIVE MAY NOT EXECUTE THIS POST-EMPLOYMENT

RELEASE BEFORE OCTOBER 1, 2016

 

 

 

Executive hereby confirms his understanding of this Post-Employment Release, and
his agreement to its terms, by signing and dating it below:

 

 

/s/ Adir Katzav

Adir Katzav

 

 

10/17/2016          

Date

 

 

 

 

 

 